Appeal, insofar as it is taken from that part of the Appellate Division order that affirmed the denial of appellant’s cross motion for permission to serve a second amended complaint, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that part of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.